IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-84,888-01


                        IN RE JOSEPH DEVAN DUPLECHIN, Relator


                ON APPLICATION FOR A WRIT OF MANDAMUS
         CAUSE NOS. 1438734-A & 1403695-A IN THE 184th DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed applications for writs of

habeas corpus in the 184th District Court of Harris County, that more than 35 days have elapsed, and

that the application has not yet been forwarded to this Court. Relator contends that the district court

entered orders designating issues on October 7, 2015 and October 23, 2015.

       Respondent, the Judge of the 184th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have

the District Clerk submit the record on such application. In either case, Respondent’s answer shall
                                                                                                 2

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted his response.

Filed: May 18, 2016
Do not publish